IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROC FUNDING GROUP, LLC                     : No. 86 MAL 2022
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
STOP 26-RIVERBEND, LLC AND PERCY           :
SQUIRE, ESQUIRE, AS PERSONAL               :
REPRESENTATIVE FOR THE ESTATE OF           :
RUTH SQUIRE                                :
                                           :
                                           :
PETITION OF: PERCY SQUIRE                  :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.